DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinji et al. (JP 2013-071714).
Re: claim 1, Shinji shows a braking device for a vehicle, as in the present invention, comprising: 

a master cylinder 3 that generates a hydraulic pressure corresponding to an operation amount of a brake pedal 1 when the operation amount of the brake pedal becomes greater than or equal to a predetermined amount and when a port 35a, 308a communicating a pressure chamber 33a and the reservoir is cut off, the master cylinder being configured to output the hydraulic pressure from the pressure chamber to a wheel cylinder 6;
a hydraulic pressure unit 5 arranged between the master cylinder and the wheel cylinder to adjust a hydraulic pressure of the wheel cylinder, the hydraulic unit being configure to suction the brake fluid from the reservoir through the pressure chamber; and
an electronic control unit 7b that controls the hydraulic pressure unit,
wherein the electronic control unit is configured to determine whether or not a friction member is in a fade state, based on a temperature-related value related to a temperature of the friction member pushed by the hydraulic pressure of the wheel cylinder against a rotating member fixed to a wheel, see paragraph [0042],
and when determining that the friction member is in the fade state, the electronic control unit is configured to control the hydraulic pressure unit to execute a pre-charge of suctioning the brake fluid from the reservoir through the port during a period in which the port is communicating the pressure chamber and the reservoir and of supplying the brake fluid to the wheel cylinder, as shown in figure 1 and paragraph [0042].
Re: claim 2, Shinji shows the vehicle includes two systems of hydraulic pressure circuits, a front wheel system P related to left and right front wheels and rear wheel 
Re: claim 3, Shinji shows the electronic control unit 7b is configured to compute a pre-charge target value of the hydraulic pressure of the wheel cylinder at a time of executing the pre-charge, based on the temperature-related value, see paragraph [0042].
Re: claim 4, Shinji shows the electronic control unit 7b is configured to adjust the pre-charge target value to a larger value as a reduction speed of an accelerator pedal operation amount is greater or as an increase speed of a brake pedal operation amount is greater, see paragraph [0063].
Re: claim 5, Shinji shows the electronic control unit 7b is configured to start to gradually reduce the pre-charge target value according to an operation mode of a driver of the vehicle at a time of executing the pre-charge, and terminate executing the pre-charge when the pre-charge target value becomes zero, see paragraph [0063].
Re: claim 6, Shinji shows the electronic control unit 7b is configured to compute a pre-charge target value of the hydraulic pressure of the wheel cylinder at a time of executing the pre-charge, based on the temperature-related value, see paragraph [0042].
Re: claim 7, Shinji shows the electronic control unit 7b is configured to adjust the pre-charge target value to a larger value as a reduction speed of an accelerator pedal 
Re: claim 8, Shinji shows the electronic control unit 7b is configured to start to gradually reduce the pre-charge target value according to an operation mode of a driver of the vehicle at a time of executing the pre-charge, and terminate executing the pre-charge when the pre-charge target value becomes zero, see paragraph [0063].
Re: claim 9, Shinji shows the electronic control unit 7b is configured to start to gradually reduce the pre-charge target value according to an operation mode of a driver of the vehicle at a time of executing the pre-charge, and terminate executing the pre-charge when the pre-charge target value becomes zero, see paragraph [0063].
Re: claim 10, Shinji shows the electronic control unit 7b is configured to start to gradually reduce the pre-charge target value according to an operation mode of a driver of the vehicle at a time of executing the pre-charge, and terminate executing the pre-charge when the pre-charge target value becomes zero, see paragraph [0063].
Re: claim 11, Shinji shows a braking device for a vehicle, as in the present invention, comprising: 
a reservoir 4 that stores brake fluid; 
a master cylinder 3 having a pressure chamber 33a therein, the master cylinder being configured to output a hydraulic pressure from the pressure chamber to a wheel cylinder 6;
a port 35a, 308a configured to provide fluid communication between the reservoir and the pressure chamber, wherein the master cylinder generates a hydraulic pressure in the pressure chamber corresponding to an operation amount of a brake pedal 1 when 
a hydraulic pressure unit 5 arranged between the master cylinder and the wheel cylinder to adjust a hydraulic pressure of the wheel cylinder, the hydraulic pressure unit being configured to suction the brake fluid from the reservoir through the pressure chamber, see figure 1; and
an electronic control unit 7b that controls the hydraulic pressure unit, wherein the electronic control unit is configured to determine whether or not a friction member is in a fade state based on a temperature-related value related to a temperature of the friction member pushed by the hydraulic pressure of the wheel cylinder against a rotating member fixed to a wheel, see paragraph [0042] and when determining that the friction member is in the fade state, the electronic control unit is configured to control the hydraulic pressure unit to execute a pre-charge of suctioning the brake fluid from the reservoir through the port to the pressure chamber during a period in which the port is communicating the pressure chamber and the reservoir and of supplying the brake fluid to the wheel cylinder, as shown in figure1 and paragraph [0042].

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Xuan Lan Nguyen/                                                                                      Primary Examiner, Art Unit 3657